218 Ga. 629 (1963)
129 S.E.2d 764
BEATTY et al.
v.
MYRICK, Ordinary, et al.
21929.
Supreme Court of Georgia.
Argued January 15, 1963.
Decided February 7, 1963.
James W. Head, John F. M. Ranitz, Jr., John B. Miller, Reginald Haupt, James W. Dorsey, for plaintiffs in error.
Connerat, Dunn, Hunter, Houlihan & Maclean, Stanley W. Feiler, Malcolm Maclean, Corish, Smith & Remler, Malberry Smith, Bouhan, Lawrence, Williams, Levy & McAlpin, Sol Clark, Kirk McAlpin, Erwin A. Freidman, John W. Sognier, John R. Calhoun, Brannen, Clark & Hester, Friedman & Weiner, contra.
QUILLIAN, Justice.
This is an equitable action in which the plaintiffs seek to have adjudicated which of two named candidates was legally elected to represent the Third Senatorial District in the State Senate. Art. III, Sec. VII, Par. I of the Constitution of Georgia (Code Ann. § 2-1901) provides: "Each House shall be the judge of the election, returns, and qualifications of its members and shall have power to punish them for disorderly behavior, or misconduct, by censure, fine, imprisonment, or expulsion; but no member shall be expelled, except by a vote of two-thirds of the House to which he belongs." The State Senate being vested by the Constitution with exclusive power to adjudge the qualifications of its own members, the trial court had no jurisdiction to entertain the case and properly sustained the general demurrers to the petition. Rainey v. Taylor, 166 Ga. 476 (143 S.E. 383).
Judgment affirmed. All the Justices concur.